DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 21 July 2021, which has been entered and made of record.
	 
Response to Arguments
Applicant's arguments filed 21 July 2021 have been fully considered but they are not persuasive.
Applicant argues "Geisner teaches nothing regarding 'visual deformations resulting from one of processing of display data on different display systems and/or according to  different observation conditions.' … The transforming/rendering of the virtual representation (i.e., size and perspective) that is viewed by first user is merely based on the position of the second user relative to the first user and not based on 'visual deformations resulting from one of processing of display data on different display systems and/or according to different observation conditions.'" (Remarks, pgs. 11-12).  The Examiner respectfully disagrees.
First, Geisner teaches the claimed "enhancement of the immersion including compensation of visual deformations."  For example, Geisner recites "the virtual data engine performs translation, rotation, and scaling operations for display of the virtual data at the correct size and perspective" (para. 85), meaning that before the translation, rotation, and scaling operations are performed, the display of the virtual data has an incorrect size and perspective.  The original specification provides "a scale effect" as an example of "deformed, attenuated or exaggerated effects" (para. 5).  Thus, Geisner's scaling of the virtual data in order to achieve a 
Second, the claimed "enhancement of the immersion including compensation of visual deformations" as taught by Geisner results from the "processing of display data on different display systems" and "according to different observation conditions."  The primary inventive concept of Geisner is sharing an experience with another user who is located at a remote location, and both the local and remote users have their own display systems, as opposed to sharing a same display system such as a large television screen that both users can see.  Thus, every technique and feature taught by Geisner results from "processing of display data on different display systems."  Additionally, the virtual avatar 24 of Fig. 13A is seen "from the viewpoint of the capture device which captured image or image and depth data" (para. 122), as opposed to the virtual avatar 24 of Fig. 12A which is seen from a different viewpoint, so the translation, rotation, and scaling operations of Geisner result from "different observation conditions."  For these reasons, Geisner teaches the full claim limitation "said enhancement of the immersion including compensation of visual deformations resulting from one of processing of display data on different display systems and/or according to different observation conditions."
Applicant argues "The user in Geisner is not changing the observation orientation of the selected fixed camera view but is merely changing the image that is displayed on the near-eye, augmented reality display based on, e.g., gaze … The observation orientation of the viewing selection positions (i.e., cameras) are controlled by the stadium and the broadcaster … a user can merely focus on a specific portion of the displayed view from the fixed view" (Remarks, pgs. 13-14).  The Examiner respectfully disagrees.  Geisner recites "the server executing version of the virtual spectator application sends a virtual data set of more data surrounding the field of view, and the copy of the virtual spectator apparatus [executing on the local device] selects which virtual data to display from this set based on current head position and orientation" (para. 
Any remaining arguments are considered moot based on the foregoing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-5, 9-13, 16-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (US 2016/0133230; hereinafter "Daniels") in view of Geisner et al. (US 2013/0083173; hereinafter "Geisner").
Regarding claim 1, Daniels discloses A device for sharing an immersion in a virtual environment ("shared augmented reality experience," abstract), comprising: a source immersive system comprising a source display system, said source immersive system delivering operating data for a visual representation of the virtual environment, said operating data comprising display data generated by said source immersive system and corresponding to images of said visual representation displayed on the source display system of said source immersive system and said operating data further comprising data based on an observation position and facing direction of a head of a user (observation conditions) under which the visual representation of the virtual environment was generated ("view the AR content placed in the location using the augmented live view of their mobile devices such as mobile phones or optical head-mounted displays," para. 9; "The on-site devices A1 to AN create augmented reality versions of the real-world location based on the live views of the location they capture. The point of view of the real-world location can be different for the on-site devices A1 to AN," para. 51; note that a "point of view of the real-world location" includes a position and direction); at least one target immersive system, comprising a digital processing system delivering images to at least one display system of said target immersive system ("The off-site devices B1 to BM have an off-site virtual augmented reality application which places and simulates a virtual representation of the real-world scene," para. 52); said device being characterised in that it comprises: means for transmitting the operating data delivered by the source immersive system to the at least one target immersive system ("the MDD [mobile digital device, i.e. on-site device] sends on-site ; means for converting the display data generated by said source immersive system, representative of images of the visual representation of the virtual environment delivered by the source immersive system associated with data on the observation conditions, in order to build images displayed in the at least one display system of the target immersive system, such that the set of images displayed by said at least one display system of said target immersive system is the result of processing operations that enhance the immersion on said target immersive system in the display data upon passage from the observation conditions transmitted by the source immersive system to effective observation conditions in the at least one display system of said target immersive system ("The point of view from which [the off-set devices] see the simulated real-world scene can be different for each of the off-site devices B1 to BM, as the users off-site devices B1 to BM can choose their own point of view … The user of the off-site device can choose any other point of view they wish, e.g., based on an object in the augmented reality scene, or an arbitrary point in space," para. 52; "improve the off-site VR experience … by increasing the precision of the representation of the real world scene as it is used for the creation and placement of the AR content … by enhancing the translation/positional accuracy," para. 73); and the display data conversion effects reconstructing a virtual source environment, which is a virtual reconstruction of the physical environment of the source display system ("Off-site users … can still experience the AR event by viewing the scene, within a virtual simulated recreation of the environment or location," para. 10), and forcing an observation point of an observer in the at least one display system of the target immersive system to take a coincident position in the virtual source environment as an observation point of a user in the source display system ("the virtual augmented reality representation of the off-site device follows the point of view of the on-site device," published claim 13).
said enhancement of the immersion including compensation of visual deformations resulting from one of the processing of display data on different display systems and/or according to different observation conditions or forcing the observation point of the target observer to match an observation point of the source observer while allowing the observer in the at least one display system of the target immersive system to choose a different observation orientation.
In the same art of sharing a mixed-reality immersive experience between users, Geisner teaches an enhancement of the immersion including compensation of visual deformations resulting from one of the processing of display data on different display systems and/or according to different observation conditions ("the virtual object is a 3D hologram of the second user including real time image data captured of the second user from multiple perspectives, and the transforming step rotates and perhaps scales the 3D hologram," para. 120; "the virtual data engine performs translation, rotation, and scaling operations for display of the virtual data at the correct size and perspective," para. 85; e.g. Fig. 13A illustrates a local user 18 viewing a virtual remote user 24 unnaturally small and at an incorrect perspective, while Fig. 12A illustrates a local user 18 viewing a virtual remote user 24 with scaling/rotation compensations to fix the visual deformation).  Geisner also teaches forcing an observation point of an observer in the at least one display system of the target immersive system to take a coincident position in the virtual source environment as an observation point of a user in the source display ("providing a virtual spectator experience of an event including displaying 3D virtual data for a user selected viewing position," para. 116; "a viewing position may be selected … [associated] with a movable object with an image capture device attached. Some examples of such viewing positions are a viewing position of a spectator of the event at the location where the event is occurring," para. 118) while allowing the observer in the at least one display system of the target immersive system to choose a different observation orientation ("the personal A/V apparatus requests and receives three-
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Geisner to Daniels.  The motivation would have been to improve the viewing experience (e.g. to display objects at a "correct size and perspective," Daniels, para. 85) and to give users more viewing options.
Regarding claim 3, the combination of Daniels and Geisner renders obvious wherein the conversion of the display data comprises a reconstruction of a 3D virtual representation of the source display system of the physical environment of the source display system, a position of the observation point of the observer in the at least one display system of the target system being forced, for the conversion of the display data, to take the same position in said 3D virtual representation of said source display system as the position of observation of the user in the source display system ("the virtual augmented reality representation of the off-site device follows the point of view of the on-site device," Daniels, published claim 13).
Regarding claim 4, the combination of Daniels and Geisner renders obvious wherein the source immersive system comprises a measuring system for measuring, in real time, the direction of observation, and/or the position of observation, in the source display system of the source immersive system, of the user that would be immersed in the virtual environment of said source immersive system ("the MDD acquires real-world positioning data," Daniels, para. 36), and the at least one target immersive system comprises a measuring system for measuring the direction of observation, respectively and/or the position of observation, in the at least one display system of said target immersive system, of the observer that would be immersed in the virtual environment displayed on said target immersive system ("an off-site user … can either select a 
Regarding claim 5, the combination of Daniels and Geisner renders obvious wherein the conversion of the display data originating from the source immersive system as a function of the position data and/or orientation of said system allows the content of the virtual environment visible through the source display system of the source immersive system to be positioned in the virtual environment of the target immersive system in a stabilised manner ("improve the off-site VR experience … by increasing the precision of the representation of the real world scene as it is used for the creation and placement of the AR content … by enhancing the translation/positional accuracy," Daniels, para. 73).
Regarding claim 9, the combination of Daniels and Geisner renders obvious wherein the source immersive system comprises equipment for acquiring a signal carrying display data, generated by the source immersive system ("a live image feed from the [on-site] device's camera," para. 60), and which transmits, in a digital data format, said display data corresponding to the signal acquired, directly or indirectly, to the at least one target immersive system ("the MDD sends on-site environmental information and the associated GPS coordinates to the server, which then propagates it to the OSDDs," Daniels, para. 38).
Regarding claim 10, the combination of Daniels and Geisner renders obvious wherein the source immersive system comprises software, executed on a digital processing system, for acquiring content of the display data of said source immersive system, after the display data has been computed ("a live image feed from the [on-site] device's camera," para. 60), and which transmits, in a digital data format, said content of the display data acquired, directly or indirectly, to the at least one target immersive system ("the MDD 
Regarding claim 11, the combination of Daniels and Geisner renders obvious a data recording system configured to record the operating data generated by the source immersive system and for transmitting said operating data to at least one target immersive system in delayed time ("Both off-site and on-site users can see the event or animation live or replayed at a later time," Daniels, para. 110).
Regarding claim 12, the combination of Daniels and Geisner renders obvious wherein: the source immersive system further comprises image processing software and a source display system ("The on-site and off-site devices can be, e.g., heads-up display devices," Daniels, para. 89); at least one target immersive system further comprises software for image synthesis and for generating a visual representation of a virtual environment in the form of images displayed on one or more screens of the at least one display system of said target immersive system, and comprises equipment and/or software for acquiring the display data corresponding to the images displayed on the at least one display system of said target immersive system ("The user of the off-site device can choose any other point of view they wish, e.g., … an arbitrary point in space," Daniels, para. 52; "This virtually recreated augmented reality can be as simple as images of the real-world location, or as complicated as textured three-dimensional geometry," Daniels, para. 9), such that each of said immersive systems can alternate between being a source immersive system and a target system ("The on-site and off-site devices can be, e.g., heads-up display devices or other AR/VR devices with the ability to convey the AR scene," Daniels, para. 89).
Regarding claim 13, the combination of Daniels and Geisner renders obvious wherein a display system and a digital processing system of at least one target immersive system and/or of the source immersive system are associated with interaction means configured such that they modify, via the display system and/or the processing system of the given target immersive system or source immersive system, the content and/or the behaviour of the images displayed by the display system of said source immersive system or of the given target immersive system ("A user can interact with the augmented reality event using a digital device and consequently change the AR event. Such a change can include, e.g., creating, editing, or deleting a piece of AR content," Daniels, para. 14).
Regarding claim 16, the combination of Daniels and Geisner renders obvious wherein the interaction means of at least one target immersive system are moreover configured for pointer use and/or for the annotation of the images displayed by the display system of said target immersive system ("creating, editing, or deleting a piece of AR content," Daniels, para. 14; "the OSDD alters the AR content based on the user instructions received from the user interface," Daniels, para. 41; "vector created `air drawings` can power animations and time/space related motion events of any scale or speed, again to be predictably shared off and on site," Daniels, para. 85).
Regarding claim 17, the combination of Daniels and Geisner renders obvious wherein data characterising the pointing operations or annotations formed on images of the target immersive system are transmitted via transmission means to the source immersive system and/or to at least one other connected immersive system ("the OSDD sends the altered AR content to the other users," Daniels, para. 41).
Regarding claim 18, the combination of Daniels and Geisner renders obvious wherein the interaction means comprise one or more touch-sensitive surfaces or surfaces that are sensitive to the presence of a hand or finger, and/or one or more pointers ("almost any input, (for example … pointers …) can be used to create on-site AR Vectors," Daniels, para. 117).
Regarding claim 19, the combination of Daniels and Geisner renders obvious wherein the source display system of the source immersive system, and the at least one display system of the at least one target immersive system, each belong to one of the categories implementing flat screens and/or curved screens from the group: multi-sided display systems; virtual reality, augmented reality or mixed viewing headsets; multi-screen display systems; screens; screens carried by a user or observer ("The on-site and off-site devices can be, e.g., heads-up display devices or other AR/VR devices with the ability to convey the AR scene," Daniels, para. 89).
Regarding claim 20, the combination of Daniels and Geisner renders obvious wherein at least one target immersive system is situated in a location that is remote from the source immersive system, the physical separation of the two systems being such that the user of said source immersive system and the observer of said target immersive system are not capable of communicating with one another without using technical communication means ("Off-site users, who are not at or near the physical location," Daniels, para. 10).
Regarding claim 21, the combination of Daniels and Geisner renders obvious wherein at least one target immersive system is situated in the vicinity of the source immersive system, the physical separation being such that the user of said source immersive system and the observer of said target immersive system can communicate directly with one another without any physical barrier ("users … who choose to view the location virtually instead of physically," Daniels, para. 10).
Regarding claim 22, Daniels discloses A method for sharing an immersion in a virtual environment of an observer in a target immersive system ("shared augmented reality experience," abstract), comprising the steps of: generating, independently from the target immersive system, operating data for a visual representation of the virtual environment, said operating data comprising display data corresponding to images of said visual representation and comprising data based on an observation position and facing direction of a head of a user (observation conditions) associated with said display data ("view the AR content placed in the location using the augmented live view of their mobile ; displaying, on a display system of the target immersive system, images representing the virtual environment ("The off-site devices B1 to BM have an off-site virtual augmented reality application which places and simulates a virtual representation of the real-world scene," para. 52); characterised in that said method comprises, for each image or set of images to be displayed, between the generation step and the display step, a conversion step, carried out at least partially on the target immersive system, for converting the display data of the virtual environment generated in the generation step, said conversion step comprising the determination of the effective observation conditions of the operator in the display system of said target immersive system and the conversion of the display data associated with the observation conditions of the display data generation step, into display data corresponding to said effective observation conditions of the observer ("the MDD [mobile digital device, i.e. on-site device] sends on-site environmental information and the associated GPS coordinates to the server, which then propagates it to the OSDDs [off-site digital devices]," para. 38; "The point of view from which [the off-set devices] see the simulated real-world scene can be different for each of the off-site devices B1 to BM, as the users off-site devices B1 to BM can choose their own point of view … The user of the off-site device can choose any other point of view they wish, e.g., based on an object in the augmented reality scene, or an arbitrary point in space," para. 52; "improve the off-site VR experience … by increasing the precision of the representation of the real world scene as it is used for the creation and placement of the AR content … by enhancing the translation/positional accuracy," para. 73; see also para. 93); forcing an observation point of the observer in the display system of the target immersive system to take a coincident position in the virtual environment as an observation point of the user associated with said display data ("the virtual augmented reality representation of the off-site device follows the point of view of the on-site device," published claim 13).
Daniels does not specifically disclose forcing the observation point of the target observer to match an observation point of the source observer while allowing the observer in the display system of the target immersive system to choose a different observation orientation or enhancing the immersion by compensating for visual deformations resulting from one of processing of the display data on different display systems and/or according to different observation conditions.
In the same art of sharing a mixed-reality immersive experience between users, Geisner teaches forcing an observation point of an observer in the display system of the target immersive system to take a coincident position in the virtual source environment as an observation point of a user associated with said display data ("providing a virtual spectator experience of an event including displaying 3D virtual data for a user selected viewing position," para. 116; "a viewing position may be selected … [associated] with a movable object with an image capture device attached. Some examples of such viewing positions are a viewing position of a spectator of the event at the location where the event is occurring," para. 118), while allowing the observer in the display system of the target immersive system to choose a different observation orientation ("the personal A/V apparatus requests and receives three-dimensional (3D) virtual data of the event including 3D virtual data for the viewing position … the virtual spectator application selects 3D virtual data as current 3D virtual data for display based on the head position and orientation," para. 116).  Geisner also teaches an enhancing the immersion by compensating for visual deformations resulting from one of the processing of display data on different display systems and/or according to different observation conditions ("the virtual object is a 3D hologram of the second user including real time image data captured of the second user from multiple perspectives, and the transforming 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Geisner to Daniels.  The motivation would have been to improve the viewing experience (e.g. to display objects at a "correct size and perspective," Daniels, para. 85) and to give users more viewing options.
Regarding claim 23, the combination of Daniels and Geisner renders obvious wherein each image point of an image converted in the conversion step for display by the display system of the target immersive system, is determined as a function of at least one effective observation point in the display system of the target immersive system in order to preserve, to within a constant proportionality factor for the entire image at a given moment in time, a same relative direction of observation relative to any other image point of said converted image, observed from said effective observation point, as the relative direction between said image points in the display data of the visual representation of the virtual environment generated in the generation step, delivered by a source immersive system and comprising the image data and the data on the observation conditions associated with said image data ("the virtual augmented reality representation of the off-site device follows the point of view of the on-site device," Daniels, published claim 13; "The on-site and off-site devices can be, e.g., heads-up display devices or other AR/VR devices with the ability to convey the AR scene," Daniels, para. 89; when the on-site and off-site devices are identical AR/VR devices and have an identical point of view, it is clear that the a relative 
Regarding claim 24, the combination of Daniels and Geisner renders obvious wherein the generating step for generating the display data of the representation of the virtual environment is carried out on a source immersive system, which source immersive system is: an image generation system for a virtual display, a system for broadcasting a stream of real or virtual images generated in real time or recorded, or an immersive system in which a user is immersed ("The on-site and off-site devices can be, e.g., heads-up display devices or other AR/VR devices with the ability to convey the AR scene," Daniels, para. 89).
Regarding claim 25, the combination of Daniels and Geisner renders obvious wherein the conversion step comprises a reconstruction of a 3D virtual representation of the source display system of a physical environment of a source display system of the source immersive system ("Off-site users … can still experience the AR event by viewing the scene, within a virtual simulated recreation of the environment or location," Daniels, para. 10).
Regarding claim 26, the combination of Daniels and Geisner renders obvious wherein the conversion step for converting display data is carried out entirely on the target immersive system after a step of transmitting the display data of the representation of the virtual environment to said target immersive system, said data having been generated in the generation step ("The user of the off-site device can choose any other point of view they wish," Daniels, para. 52; since the target system can generate any point of view, this work would be done on the target system).
Regarding claim 27, the combination of Daniels and Geisner renders obvious wherein the generation step comprises a display data partial conversion step, before a step of transmitting the partially converted display data to the target immersive system, in which partial conversion step the display data is converted without being dependent on variable data of the display conditions in the target immersive system ("the user of the on-site device creates and tethers AR content to the newly created trackable object and uploads the AR content and the trackable object data to the server system," Daniels, para. 60).
Regarding claim 30, the combination of Daniels and Geisner renders obvious an initialisation step in which the target immersive system initialises data on conditions under which the display data is generated during the generation step ("the MDD sends on-site environmental information and the associated GPS coordinates to the server, which then propagates it to the OSDDs," Daniels, para. 38).
The combination of Daniels and Geisner does not disclose using a register to store the data.
The Examiner previously took Official Notice that both the concept and the advantages of using a register to store data were well known and expected in the art.  Since Applicant did not traverse the Official Notice, it is now taken to be Applicant's Admitted Prior Art.  
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to use a register in the combination of Daniels and Geisner to store data in order to increase efficiency because registers are one of the fastest types of memory accessible to a processor.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Geisner, and further in view of Dachsbacher (US 2016/0005209).
Regarding claim 6, the combination of Daniels and Geisner renders obvious wherein software for the partial processing of display data is executed on a digital processing system of the source immersive system, or on an ancillary computer connected to a network via which data is transmitted between the source immersive system and the at least one target immersive system, said software converting the display data delivered by said source immersive system, representative of images of the visual representation of the virtual environment of said source immersive system, into display data corresponding to independent images of a structure of a viewing system that is to display the images, said display data corresponding to images being transmitted to the at least one target immersive system ("the MDD sends on-site environmental information and the associated GPS coordinates to the server, which then propagates it to the OSDDs," Daniels, para. 38; "environmental data including but not limited to live video of the real-world location," Daniels, published claim 6).
The combination of Daniels and Geisner does not disclose the images being non-dimensional images.
In the same art of viewing a 3D virtual scene, Dachsbacher teaches converting display data into non-dimensional images ("The virtual observer description has at least a set of location parameters specifying the location of the virtual observer … Virtual observers in specialized applications may include an omnidirectional rendering into a so-called environment map (using projection schemes such as, e.g., latitude-longitude, sphere mapping, paraboloid mapping, etc.)" para. 40).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the techniques of Dachsbacher to the combination of Daniels and Geisner.  The motivation would have been to generate "a realistic picture, image or video" and "to achieve consistency and generality" (Dachsbacher, para. 10).
Regarding claim 7, the combination of Daniels, Geisner, and Dachsbacher renders obvious wherein the non-dimensional images correspond to images projected onto an inner wall of a sphere, at the centre of which sphere an observation point of the source immersive system is placed, in order to form non-dimensional images in a solid angle corresponding to the images of the display data of the source immersive system, capable of reaching four Pi steradians ("an omnidirectional rendering into a so-called environment map (using projection schemes such as … sphere mapping …), which create an 
Regarding claim 8, the combination of Daniels, Geisner, and Dachsbacher renders obvious wherein the display data processing software for building images displayed by the at least one display system of the at least one target immersive system is executed on computing means of said target immersive system (as disclosed throughout Daniels, display data processing software executes on both the source and target systems, e.g. a target system executes display data processing software when generating an arbitrary viewpoint).

Claims 14, 15, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Geisner, and further in view of Lee et al. (US 2016/0212370; hereinafter "Lee").
Regarding claim 14, the combination of Daniels and Geisner does not disclose wherein the interaction means comprise a freeze command for selectively activating and deactivating the freezing of all or part of the display data and/or of the observation conditions used to generate the images to be displayed by the display system of the source immersive system and/or of the target immersive system.
In the same art of shared augmented reality, Lee teaches wherein the interaction means comprise a freeze command for selectively activating and deactivating the freezing of all or part of the display data and/or of the observation conditions used to generate the images to be displayed by the display system of the source immersive system and/or of the target immersive system ("a video stream is received by one user device which is from another user device. The another user device permits annotation of at least one video image of the video stream and sends information to the one user device which is able to view the annotations," para. 32; "the user may pause the video stream," para. 69).

Regarding claim 15, the combination of Daniels, Geisner, and Lee renders obvious wherein the interaction means of the target immersive system comprise a freeze command for freezing a subset of observation conditions in the display system of the source immersive system and/or in the display system of the target immersive system ("the user may pause the video stream," Lee, para. 69).
Regarding claim 28, the combination of Daniels and Geisner does not disclose wherein the conversion step comprises a freezing step for freezing the display data of the representation of the virtual environment or for freezing the observation conditions, generated during the generation step.
In the same art of shared augmented reality, Lee teaches a freezing step for freezing the display data of the representation of the virtual environment or for freezing the observation conditions, generated during the generation step ("a video stream is received by one user device which is from another user device. The another user device permits annotation of at least one video image of the video stream and sends information to the one user device which is able to view the annotations," para. 32; "the user may pause the video stream," para. 69).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Lee to the combination of Daniels and Geisner.  The motivation would have been to allow more accurate annotations because applying annotations or adding AR objects to a moving image would cause positional errors.
Regarding claim 29, the combination of Daniels, Geisner, and Lee renders obvious wherein the data of the observation conditions in the display system of the target immersive system continue to be taken into account during the display data freezing or observation conditions freezing step ("both of the paused view and the live video stream are displayed at the same time and the user is able to switch or toggle between the views," Lee, para. 77).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.